Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-86) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent, 11/297,498B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11/297,498B2 with obvious wording variations. Take an example of comparing claim (67)  of pending application and claim (1)  of US Patent 11/297,498B2:
Pending Application (17/674,627)
US Patent 11/297,498 B2 
67. (New) A method for use with an authentication process to grant access by an account holder to an account, the method comprising:
determining, during the authentication process, that the account holder has not correctly entered one or more login credentials into a user interface of a computing device coupled to an authenticator;
verifying, by the authenticator, a bind between a particular communications device and the account holder; and
directing resetting at least one of the one or more login credentials of the account holder based, at least in part, on a determination that one or more attributes for the particular communications device has not recently undergone one or more change events.
 
1. A method of granting a request for access by a user to an online account without requiring a user password from the user to grant access to the online account, the method comprising:
requesting, from the user, a user name and a mobile phone number;
querying one or more mobile service providers and/or other third parties, including one or more mobile subscriber account aggregators, for a stored international mobile subscriber identifier (IMSI) associated with the user to confirm an existing bind of the user to the online account;
authenticating a mobile identity of the user based, at least in part, on the user name, the mobile phone number, and the query;
granting the user access to the online account after successful authentication of the mobile identity of the user; and
generating an expanded database entry to indicate confirmation of the existing bind of the user to the online account.




The claims of the application (17/674,627) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11/297,498B2. Specifically, application 17/674,627 discloses a  “determining, during the authentication process, that the account holder has not correctly entered one or more login credentials into a user interface of a computing device coupled to an authenticator” whereas US Patent 11/297,498B2 claims include “authenticating a mobile identity of the user based, at least in part, on the user name, the mobile phone number, and the query” and “requesting, from the user, a user name and a mobile phone number;
querying one or more mobile service providers and/or other third parties, including one or more mobile subscriber account aggregators, for a stored international mobile subscriber identifier (IMSI) associated with the user to confirm an existing bind of the user to the online account”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11/297,498 B2’s method of “authenticating a mobile identity” because it would be an obvious variant or choice to describe prevailing features utilizing a “user password”  as the “credentials” disclosed in (17/674,627). 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643